UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7964



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BENJAMIN A. GIBBS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CR-98-322; CA-02-2970-08)


Submitted:   April 23, 2004                 Decided:   June 22, 2004


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Benjamin A. Gibbs, Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Benjamin A. Gibbs appeals from the district court’s

denial of his request for a certificate of appealability on various

issues presented in his 28 U.S.C. § 2255 (2000) motion to vacate

his sentence.       An appeal may not be taken to this court from the

final order in a § 2255 proceeding unless a circuit justice or

judge     issues    a     certificate    of     appealability.        28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that jurists of reason would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

            We have reviewed the record and Gibbs’s submissions and

conclude that Gibbs has not made the requisite showing.                        We

therefore deny a certificate of appealability and dismiss the

appeal.    We further deny Gibbs’s “Request to Expand the Record.”

We   dispense      with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED



                                        - 2 -